EXHIBIT 10.1



 

Supplemental Agreement No. 6



to



Purchase Agreement No. 2211



between



The Boeing Company



and



Continental Airlines, Inc.



 

Relating to Boeing Model 767-200ER Aircraft

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of August
5, 2002, by and between THE BOEING COMPANY, a Delaware corporation with its
principal office in Seattle, Washington, (Boeing) and Continental Airlines,
Inc., a Delaware corporation with its principal office in Houston,
Texas (Customer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 2211 dated
November 16, 1998, (the Purchase Agreement) relating to Boeing Model 767-200ER
aircraft (Aircraft); and

WHEREAS, Boeing and Customer have mutually agreed to the [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and

WHEREAS, Boeing and Customer have mutually agreed to amend the Purchase
Agreement to incorporate the effect of these and certain other changes;

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

 

Table of Contents
.

Remove and replace, in its entirety, the "Table of Contents", with the revised
"Table of Contents", attached hereto, to reflect the changes made by this
Supplemental Agreement No. 6.

 

 

2. Letter Agreements 2211-01R4:

Remove and replace, in its entirety, Letter Agreement 2211-01R3, "Option
Aircraft" with revised Letter Agreement 2211-01R4 attached hereto, [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

3. Letter Agreement 6-1162-CHL-048.

Letter Agreement 6-1162-CHL-048, "Rescheduled Aircraft Agreement" executed
February 8, 2002 which describes the [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

The Purchase Agreement will be deemed to be supplemented to the extent herein
provided as of the date hereof and as so supplemented will continue in full
force and effect.

 

EXECUTED IN DUPLICATE as of the day and year first written above.

 

 

THE BOEING COMPANY Continental Airlines, Inc.

 

 

 

By: /S/ Charles H. Leach By: /S/ Gerald Laderman

 

Its: Attorney-In-Fact   Its: Senior Vice President - Finance

      and Treasurer

TABLE OF CONTENTS

 



ARTICLES

Revised By:



1. Quantity, Model and Description

2. Delivery Schedule

3. Price

4. Payment

5. Miscellaneous

 

TABLE

1. Aircraft Information Table SA No. 3

 

EXHIBIT

A. Aircraft Configuration SA No. 2

B. Aircraft Delivery Requirements and Responsibilities

 

SUPPLEMENTAL EXHIBITS

BFE1. BFE Variables

CS1. Customer Support Variables SA No. 2

EE1. Engine Escalation/Engine Warranty

and Patent Indemnity

SLP1. Service Life Policy Components



TABLE OF CONTENTS

 

 

LETTER AGREEMENTS

Revised By:



2211-01R4 Option Aircraft SA No. 6

2211-02 Demonstration Flights

2211-03 Spares Initial Provisioning

2211-04 Flight Crew Training Spares

Parts Support

2211-05 Escalation Sharing

6-1162-JMG-184 Installation of Cabin Systems Equipment SA No. 1

 

TABLE OF CONTENTS

 

 

CONFIDENTIAL LETTER AGREEMENTS

Revised By:



6-1162-JMG-0089 Performance Guarantees

6-1162-JMG-0090 Promotion Support

6-1162-JMG-0092R2 Special Matters SA No. 4

6-1162-CHL-034 [CONFIDENTIAL MATERIAL SA No. 5

OMITTED AND FILED SEPARATELY

WITH THE SECURITIES AND

EXCHANGE COMMISSION PURSUANT

TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

6-1162-CHL-048 Rescheduled Aircraft Agreement SA No. 6

 

 

SUPPLEMENTAL AGREEMENTS

Dated as of:



Supplemental Agreement No. 1 July 2, 1999

Supplemental Agreement No. 2 October 31, 2000

Supplemental Agreement No. 3 February 14, 2001

Supplemental Agreement No. 4 April 10, 2001

Supplemental Agreement No. 5 August 31, 2001

Supplemental Agreement No. 6 August 5, 2002

Attachment to

Letter Agreement No. 2211-01R4

Option Aircraft Delivery, Description, Price and Advance Payments



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



August 5, 2002

2211-01R4

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

 

 

Subject: Option Aircraft

Reference: Purchase Agreement 2211 (the Purchase Agreement) between The Boeing
Company (Boeing) and Continental Airlines, Inc. (Customer) relating to Model
767-224ER aircraft (the Aircraft)

 

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement. This Letter Agreement supersedes and replaces in its
entirety Letter Agreement 2211-01R3, dated April 10, 2001.

Boeing agrees to manufacture and sell to Customer additional Model 767-224ER
aircraft as Option Aircraft. The delivery months, number of aircraft, Advance
Payment Base Price per aircraft and advance payment schedule are listed in the
Attachment to this Letter Agreement (the Attachment).

1. Aircraft Description and Changes

1.1 Aircraft Description: The Option Aircraft are described by the Detail
Specification listed in the Attachment.

1.2 Changes: The Detail Specification will be revised to include:

(i) Changes applicable to the basic Model 767 aircraft which are developed by
Boeing between the date of the Detail Specification and the signing of the
definitive agreement to purchase the Option Aircraft;

(ii) Changes required to obtain required regulatory certificates; and

(iii) Changes mutually agreed upon.

 

 

 

2. Price

2.1 The pricing elements of the Option Aircraft are listed in the Attachment.

2.2 Price Adjustments.

2.2.1 Optional Features. The Optional Features Prices selected for the Option
Aircraft will be adjusted to Boeing's current prices as of the date of execution
of the definitive agreement for the Option Aircraft.

2.2.2 Escalation Adjustments. The Airframe Price and the Optional Features
Prices for Option Aircraft delivering before May, 2006, will be escalated on the
same basis as the Aircraft, and will be adjusted to Boeing's then-current
escalation provisions as of the date of execution of the definitive agreement
for the Option Aircraft.

The engine manufacturer's current escalation provisions are not listed in this
Purchase Agreement. The engine escalation provisions will be revised to reflect
the engine manufacturer's then current escalation provisions at signing of the
definitive agreement for the Option Aircraft.

2.2.3 Base Price Adjustments. The Airframe Price and the Engine Price of the
Option Aircraft delivering before May, 2006, will be adjusted to Boeing's and
the engine manufacturer's then current prices as of the date of execution of the
definitive agreement for the Option Aircraft.

2.2.4 Prices for Long Lead Time Aircraft. Boeing and the engine manufacturer
have not established prices and escalation provisions for Model 767-224ER
aircraft and engines for delivery in May 2006 and after. When prices and the
pricing bases are established for the Model 767-224ER aircraft delivering in May
2006 and after, the information listed in the Attachment will be appropriately
amended.

3. Payment.

3.1 Customer has paid a deposit to Boeing in the amount shown in the Attachment
for each Option Aircraft (Deposit), prior to the date of this Letter Agreement.
If Customer exercises an option, the Deposit will be credited against the first
advance payment due. If Customer does not exercise an option, Boeing will retain
the Deposit for that Option Aircraft.

3.2 Following option exercise, advance payments in the amounts and at the times
listed in the Attachment will be payable for the Option Aircraft. The remainder
of the Aircraft Price for the Option Aircraft will be paid at the time of
delivery.

4. Option Exercise.

Customer may exercise an option by giving written notice to Boeing on or before
the date [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the first business day of the applicable delivery month listed in the
Attachment (Option Exercise Date).

5. Contract Terms.

Boeing and Customer will use their best efforts to reach a definitive agreement
for the purchase of an Option Aircraft, including the terms and conditions
contained in this Letter Agreement, in the Purchase Agreement, and other terms
and conditions as may be agreed upon to add the Option Aircraft to the Purchase
Agreement as an Aircraft. In the event the parties have not entered into a
definitive agreement within 30 days following option exercise, either party may
terminate the purchase of such Option Aircraft by giving written notice to the
other within 5 days. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

 

Very truly yours,

THE BOEING COMPANY

By        /S/ Charles H. Leach    

Its           Attorney-In-Fact           

ACCEPTED AND AGREED TO this

Date: August    5    , 2002

Continental Airlines, Inc.

 

By      /S/ Gerald Laderman                                  

Its Senior Vice President - Finance and Treasurer

Attachment